100 S.E.2d 379 (1957)
247 N.C. 233
Ben F. AYCOCK
v.
Therman L. RICHARDSON and Glenn A. Winecoff.
No. 531.
Supreme Court of North Carolina.
November 20, 1957.
*380 Llewellyn & Green, M. B. Sherrin, Concord, for plaintiff appellant.
John Hugh Williams, Concord, for defendants appellees.
PER CURIAM.
It is provided by statute, G.S. § 1-279, that the appeal from a judgment rendered in term must be taken within ten days after its rendition, unless the record shows an appeal taken at the trial, which is sufficient. And it is provided by statute G.S. § 1-280 that within the time prescribed in G.S. § 1-279 the appellant shall cause his appeal to be entered by the Clerk on the judgment docket and notice thereof to be given to the adverse party unless the record shows an appeal taken or prayed at the trial, which is sufficient.
Interpreting these two statutes the Court holds the provisions are jurisdictional, and unless complied with this Court acquires no jurisdiction of the appeal, and must dismiss it. See Mason v. Moore Co. Com'rs, 229 N.C. 626, 51 S.E.2d 6, and cases cited.
Moreover, the Clerk of this Court at its direction, has obtained from Clerk of Superior Court of Cabarrus County certificate in which he certifies that: "I have examined the minutes in the above entitled action; that said minutes contain no entries of appeal either by the plaintiff or by the defendant."
Nevertheless, in case in hand, the Court has reviewed the record and purported case on appeal, and finds no prejudicial error. The case appears to have been fairly and fully presented to the jury, and the jury has found that neither plaintiff nor defendants were guilty of negligence proximately causing the alleged injuries and damage
Appeal dismissed.